C.A. Angle, plaintiff herein, suing for himself and as assignee, seeks to recover judgment against the state for the difference between the amount paid to him and his assignors as salaries authorized and appropriated for that purpose by subdivision 18 of section 1 of chapter 73 of the regular Session Laws of 1937, and the minimum wage fixed by the Arizona highway commission under the authority of section 1350, Revised Code of 1928, as amended by section 1, of chapter 12 of the regular Session Laws of 1933, which reads, so far as material, as follows: *Page 16 
"Hours of Labor On Public Work; Wages. Eight hours, and no more, shall constitute a lawful day's work for all persons doing manual or mechanical labor employed by or on behalf of the state, or of any of its political subdivisions except in an extraordinary emergency, in time of war, or for the protection of property or human life; in such cases the persons working to exceed eight hours each day shall be paid on the basis of eight hours constituting a day's work. Not less than the minimum perdiem wages fixed by the state highway commission for manual or mechanical labor performed for said commission or for contractors performing work under contract with said commission, shall be paid to persons doing manual or mechanical labor so employed by or on behalf of the state or of any of its political subdivisions. . . ."
The complaint contains seventeen causes of action, and each one is substantially the same except as to the name of the assignor, the amount of money claimed due, and the character of the labor performed by the latter.
Demurrers to the complaint were overruled, and the defendant electing to stand thereon, judgment was entered in favor of plaintiff, whereupon this appeal was taken.
[1] The demurrers necessarily admit the substantial allegations of the complaint, and we, therefore, state the facts as follows. Causes of action numbers 1, 2, 9, 12 and 15 are for manual labor as watchmen at the capitol building. Causes of action numbers 3, 5, 6, 10, 13, 14, 16 and 17 are for manual labor as janitors. Cause of action number 7 is for manual labor as an elevator operator, and cause of action number 11 is for labor as an engineer at the same place. Causes of action numbers 4 and 8 are for manual labor as gardeners on the capitol grounds.
The highway commission, acting under the authority of section 1350, supra, as amended, had, previous to August 1, 1937, fixed a minimum wage for state employees *Page 17 
of the class to which plaintiff and his assignors belonged, and on that date had changed such wage. The general appropriation bill adopted by the thirteenth legislature, in March, 1937, appropriated money in subdivision 18 thereof, in part, as follows:
                   "Capitol Buildings and Grounds.
                                               For the 26th   For the 27th
                                               Fiscal Year    Fiscal Year
Salaries and Wages:
.   .   .   .   .   .   .   .   .   .   .   .   .
Watchman (3 at $1,350.00 each) ................. $4,050.00     $4,050.00
Watchman — Periodic ......................    168.75        168.75
Engineer .......................................  1,920.00      1,920.00
Elevator Operator ..............................  1,080.00      1,080.00
.   .   .   .   .   .   .   .   .   .   .   .   .
Janitors (6 at $972.00 each) ...................  5,832.00      5,832.00
Janitor — Periodic .......................    283.50        283.50
.   .   .   .   .   .   .   .   .   .   .   .   .
Labor — Periodic .........................  4,218.75      4,218.75"

Plaintiff and his assignors entered the service of the state at various times before January 15, 1938, and from and after their employment and during the 26th fiscal year, up to June 15, 1938, were paid for their services upon the basis of the amount thus above appropriated as being the annual salary intended by the state to be paid for services of the character performed by plaintiff and his assignors, to wit, $1,350 per year for watchmen, $972 per year for janitors and gardeners, $1,080 per year for elevator operator, and $1,920 per year for engineer. The amount sued for in each cause of action is equal to the difference between the amount fixed in subdivision 18 as the pay which would be due at the annual rate above set forth, and that which would be due if wages were paid on the basis fixed by the state highway commission. No formal claim for the difference was made until June 15, 1938.
The question before us is whether plaintiff and his assignors were entitled to be paid at the rate fixed by *Page 18 
the annual appropriation bill for the various classes of services rendered, or at the rate fixed by the highway commission, under section 1350, supra, as amended.
It is the contention of plaintiff that this last section, being general legislation, fixes definitely the wage which must be paid to state employees of the class referred to therein, and that the failure by the legislature to appropriate a sufficient amount in the general appropriation bill to pay the wages for their services cannot affect the right of plaintiff to recover the minimum wages fixed by the highway department under the section.
It is the position of defendant, (a) that the services rendered were not mechanical or manual labor within the meaning of section 1350, (b) that section 2618, Revised Code of 1928, which reads so far as material as follows:
"No officer or state agency shall contract any indebtedness on behalf of the state, nor assume to bind the state in excess of the money appropriated, unless expressly authorized by law,"
and which is a part of the state Financial Code, was expressly made a part of the appropriation act of 1937, in the following language:
"Section 2. The appropriations herein made are subject to the provisions of the State Financial Code,"
and being later legislation than the Minimum Wage Law, repeals the latter as far as plaintiff's claims are concerned, so that the appropriation made in the general appropriation bill of 1937 was, in effect, a limitation upon the indebtedness which could be incurred by the defendant for the purposes set forth in the act, and that any attempt to create a debt in excess of that amount was void. We shall consider these defenses in their order. *Page 19
[2] It is urged that in the case of State v. Ash,53 Ariz. 197, 87 P.2d 270, 273, we have, in effect, held that services of the nature set up by plaintiff are not mechanical or manual labor. With this contention, we cannot agree. If there be such a thing as manual labor, we think the work of gardeners, janitors and watchmen certainly falls within that classification, while the work of an engineer is undoubtedly mechanical labor. In the Ash case we said, referring to section 1350, supra:
". . . Its purpose was to protect the man whose work was that of a mechanic or manual laborer in the usually accepted sense of these words, and whose tenure was, therefore, normally so limited and uncertain in duration that he was usually paid wages by the day rather than salary by the month or year, and whose total annual compensation was generally uncertain and fluctuating.
"This does not mean, however, that the minimum wage law does not apply to employees whose occupation is, within the generally accepted sense of the words, truly mechanical or manual labor, merely because it may happen that for some reason or another their compensation may have been fixed on an annual or monthly basis rather than a per diem. The method of compensation is but one of the tests used to determine the real issue, and it cannot be used to evade the law."
[3] While it is true that under the general appropriation bill the tenure of the plaintiff and his assignors was fairly certain and their total annual compensation was not uncertain nor fluctuating, yet work of the character performed by them is ordinarily both fluctuating in tenure and uncertain in compensation, and the classification set up in section 1350,supra, refers to the generally accepted character of any given type of work, and is not affected by the fact that labor performed by a particular individual does not have all the usual conditions of the type. One gardener *Page 20 
may happen to retain his position for life, while another may be employed but for a day, but they are both manual laborers, for it is the general custom, and not the particular instance, which determines the classification.
We are of the opinion that plaintiff and his assignors were all within section 1350, supra, as amended, as manual or mechanical laborers.
[4] But does section 2618, supra, change the situation? It was originally adopted as part of the Financial Code of 1922 (Laws 1922, chap. 35). One of the principal purposes of that Code was to prevent the incurring of any indebtedness in excess of the amount appropriated by the legislature, and the only exception thereto allowed by the section was when an officer was expressly authorized by law to exceed the appropriation. The intent and the value of the rule thus laid down cannot be questioned. It applies by its terms to all appropriations made by the legislature from that time on, unless suspended or repealed by the authority which adopts it. This provision was reenacted in the Code of 1928.
[5] In chapter 48 of the regular Session Laws of 1933, the legislature, by a special act, did suspend the application of a part of the Financial Code for the fiscal years 1933-1935, but at the end of the specified two years the Code automatically resumed its full force. It is, however, the unquestioned rule that a later valid act of the legislature supersedes all previous acts with which it is in conflict, whether it expressly repeals the earlier provisions or not. State Board of Health v.Frohmiller, 42 Ariz. 231, 23 P.2d 941; City of Bisbee v.Cochise County, 44 Ariz. 233, 36 P.2d 559. What then is the latest legal expression of the legislative will on the subject?
[6-10] A number of cases have come before us raising the question as to how far the biennial appropriation *Page 21 
bill can contain in its provisions legislation other than the mere appropriation of money for the purposes set forth therein.Carr v. Frohmiller, 47 Ariz. 430, 56 P.2d 644; Sellers
v. Frohmiller, 42 Ariz. 239, 24 P.2d 666; State Board ofHealth v. Frohmiller, supra; Andrews v. State, 53 Ariz. 475,90 P.2d 995, decided May 29, 1939. After a careful review of the cases, we think the rule laid down thereby may be stated as follows. The general appropriation bill can contain nothing but the appropriation of money for specific purposes, and such other matters as are merely incidental and necessary to seeing that the money is properly expended for that purpose only. Any attempt at any other legislation in the bill is void. An attempt, therefore, to repeal the general legislation set up in section 1350,supra, in the general appropriation bill would necessarily be invalid and of no effect. Since section 1350, supra, as amended in 1933, was the latest general legislation on the subject, it supersedes section 2618, supra, in so far as the two are in conflict. We see, however, no conflict in the two. In section 2618 the state officers are specifically authorized to contract any indebtedness, even though in excess of the appropriation, if it be expressly authorized by law. It would seem that a direction by the legislature to pay certain wages to be fixed by the highway commission is not only an express authorization but a specific order to all public officers to pay such wages.
[11] A somewhat analogous situation arose in the case ofO'Neil v. Goldenetz, 53 Ariz. 51, 85 P.2d 705, 708, and therein we said:
"It is quite true that notwithstanding the provision in chapter 79, supra, which authorized the printing of the rules in question, when the commission found that its funds available for that purpose had been exhausted, it could have declined to order the printing or to ratify in any manner an unauthorized *Page 22 
order therefor, and it could not have been compelled to act, for a public officer cannot be compelled to incur official obligations when no appropriation is available for that purpose. But this does not mean that if an obligation, which is authorized by law, has been incurred and there are no funds appropriated and available for its payment, that the claim is illegal and must be rejected."
If, therefore, when the board of directors of state institutions found that the appropriation for services of the character set forth in subdivision 18, supra, was exhausted, they had discharged plaintiff and his assignors for that reason, no legal exception could have been taken to their action. But having continued to employ them to perform services which were certainly intended by the legislature to be continued during the full year, we think that the employment was "authorized by law," and since the latest general law on the subject fixed the wages to be paid such employees at a certain figure, the state is legally indebted to them in the amount sued for. O'Neil v.Goldenetz, supra.
It is urged that the legislature certainly never contemplated a situation like the present one when it enacted the Minimum Wage Law, and that this is evidenced by the fact that in chapter 42 of the regular Session Laws of 1939 it again amended section 1350,supra, by adding thereto the following provisions:
"(b) Not less than the minimum per diem wage fixed by the Arizona state highway commission for manual or mechanical labor performed for said commission, or for contractors performing work under contract with said commission, shall be paid to any person doing manual or mechanical labor, employed by or on behalf of the state or any political subdivision thereof. The commission shall determine and publish such minimum per diem wage not later than April 15 of each odd numbered year. . . .
"(d) This section shall not be construed to apply to any position or employment the salary or wage *Page 23 
for which is determined by the state general appropriation therefor."
[12, 13] Were the provisions of section 1350, supra, as it existed in 1933, ambiguous in their nature, we might well consider the subsequent act of the legislature as throwing light on its intention in 1933, but the section is plain and unambiguous in its language, and when such is the case we must construe it as written, unless it is impossible or unworkable in its nature. Palmcroft Dev. Co. v. Phoenix, 46 Ariz. 200,49 P.2d 626, 103 A.L.R. 802; State Tax Com. v. Shattuck,44 Ariz. 379, 38 P.2d 631; Automatic Reg. M. Co. v. PimaCounty, 36 Ariz. 367, 285 P. 1034; Industrial Com. v.Price, 37 Ariz. 245, 292 P. 1099.
That it never occurred to the legislature that the Minimum Wage Law authorized and required the payment of wages greater than those provided in the general appropriation bill for certain state employees may be true. That the action of plaintiff and his assignors in accepting without question compensation on the basis of the annual appropriation bill for many months, and then claiming the greater amount to which they were entitled by the terms of section 1350, supra, may be characterized as not according to the best ethical standards, is at least arguable. But this court must declare the law as it is, leaving the question of whether equity requires that an appropriation shall be made to pay, to the judgment of the legislature.
We are compelled to hold, as a matter of law, that the defendant State of Arizona is legally indebted to the plaintiff in the amount set forth in the judgment of the trial court, and such judgment is necessarily affirmed.